DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is responsive to communication filed on 02/12/2021.
Claims 1 – 32 have been cancelled. Claims 33 – 52 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance (in part) with the provisions of 37 CFR 1.97. There was no copy of all the Non-Patent literature documents. Therefore, the Non-Patent literature documents will not be considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 – 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,956,518 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also found in patent ‘518.
In claim 33 of instant application, Applicant claims a computer-implemented method for filtering content performed by one or more processors, the method comprising: retrieving an in-string black list and an in-string white list, each of the in-string black list and the in-string white list including a plurality of search query listings; receiving a user search query string; determining that a match exists between a character substring of the received user search query string and one of the plurality of listings in the retrieved in-string black list: determining whether a match exists between the character substring and the plurality of listings in the in-string white list by comparing the character substring against each of the plurality of listings in the retrieved in-string white list; and as a result of determining that a match does not exist between the character substring and the plurality of listings in the in-string white list, automatically updating the in-string black list to include the received user search query string.
Similar limitations are found in claim 1 of ‘518. Certain limitation found in claim 1 of ‘518 but not in claim 33 of instant application such as “marking the received user search query string as potentially blocked if the character substring is determined to match the at least one listing in the in-string black list; matching the character substring of the potentially blocked received user search query string against each entry of the in-string white list”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 – 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental process of organize information that can be performed by human without significantly more. The claim(s) recite(s) “a computer-implemented method for filtering content performed by one or more processors, the method comprising: retrieving an in-string black list and an in-string white list, each of the in-string black list and the in-string white list including a plurality of search query listings; receiving a user search query string; determining that a match exists between a character substring of the received user search query string and one of the plurality of listings in the retrieved in-string black list: determining whether a match exists between the character substring and the plurality of listings in the in-string white list by comparing the character substring against each of the plurality of listings in the retrieved in-string white list; and as a result of determining that a match does not exist between the character substring and the plurality of listings in the in-string white list, automatically updating the in-string black list to include the received user search query string”. 
STEP 1: The claims are eligible since they directed one of the four categories (method, system, program product).
STEP 2A: The claims are direct to an abstract idea since it relates to concept of tracking or organizing information. The court have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. The concepts described by the instant claims are not meaningfully different than those concepts found by the courts to be abstract ideas. The claims fail to recite details of how the “receiving user search query” using the “in-string black list and in-string white list” is an improvement in the technology. This judicial exception is not integrated into a practical application because the claim is directed to a method of collecting information (receiving steps), matching/ searching (determining step) if the data is exist or not and classify data into corresponding type.
STEP 2B: Additional limitation such as “a processor, a computer-imlemented”, are considered as conventional technology in the art to process the method. Applicant is simply an attempt to limit the use of the abstract idea to a particular technological environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Applicant just generally execute a query on a general computer component. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claim recites a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog.
The dependent claims do not include additional limitation that provide significantly more than the abstract idea. Additional limitations include “exactly match, does not exactly match, marking search query as potentially blocked”, which is not the main concept of the invention and would not improve or make the claim patentable. Therefore, claims 33 — 52 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33 – 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton et al (U.S. 2006/0114832 A1) in view of Chakrabarti et al (U.S. 7,539,632 B1), [provided by Applicant].
♦As per claims 33, 42, 48,
Hamilton discloses a computer-implemented method, system for filtering (Fig. 1C of Hamilton) content performed by one or more processors, the method comprising:
“retrieving an in-string black list and an in-string white list, each of the in-string black list and the in-string white list including a plurality of search query listings” See paragraphs 0043, 0069 – 0070 of Hamilton,  wherein the white list/black list are used [“The white/black list module 46 provides "white listing” and "black listing” functions for quickly identifying content requests that are to be allowed and denied, respectively”].
“receiving a user search query string” See Fig. 1C, URL request 64 of Hamilton.
“determining that a match exists between a character substring of the received user search query string and one of the plurality of listings in the retrieved in-string black list” See paragraphs 0069, 0070 of Hamilton [“If a request string corresponds to a string found in a white list 48, then the content request is allowed. If a request string corresponds to a string found in a black list 50, then the content request is denied”].
“determining whether a match exists between the character substring and the plurality of listings in the in-string white list by comparing the character substring against each of the plurality of listings in the retrieved in-string white list” See paragraphs 0061, 0069, 0070 of Hamilton [“If a request string corresponds to a string found in a white list 48, then the content request is allowed. If a request string corresponds to a string found in a black list 50, then the content request is denied”].
“and as a result of determining that a match does not exist between the character substring and the plurality of listings in the in-string white list, automatically updating the in-string black list to include the received user search query string” See paragraph 0070 of Hamilton, wherein the request is denied [“the white/black list module 46 notifies the profile manager 42 whether the request has been allowed or denied”].
Hamilton inherently teaches “automatically updating the in-string black list to include the received user search query string” See paragraphs 0013, 0079 — 0080, 0082 — 0085, 0087 of Hamilton wherein the list is updated (entry is added to each list) such that [“The request information is categorized after determining whether information in the data communication corresponds to an entry in a list’, “one or more detection points corresponding to an illegal list have been registered, the Packet Inspection Function 60 determines 70 whether the request (e.g., a URL) is a legal request ...redirects to a blocking page”, “The Content Filtering Engine 62 performs a series of tests on the (potentially transformed) request ..._ whether the request is in a white list ...second test ...black list... third test ... an override list 79, ... to determine whether to allow the content to be served 66, or to redirects to a blocking page 68”, “The list entries are able to be keyed not only by the request strings”, “the category object is applied against the governing profile and the entry is added to the categorization database… Categorizations made by the emergency team may be added to the categorization database 81 or override list 79 manually”.]
In case that Applicant(s) do not agree with Examiner, the Examiner provides another
example for this teaching. Chakrabarti, in the same field of endeavor, discloses a method,
system for identifying a product page including the teaching of:
 Black list, White list, and Grey list are maintained: See Fig. 8A-B of Chakrabarti.
Matching a URL to a Black list, White list: See Fig. 8A of Chakrabarti.
The Grey list is processed automatically to either add the URL to White list or Black list: See Fig. 8B, col. 13 lines 21 — 53, col. 15 lines 5 — col. 16 lines 21 of Chakrabarti wherein “... algorithms, including learning algorithms, are utilized to automatically identify URLs including blog sites 52 ... is classified with a Black List content classification ..._ The content classification of a referral URL can be upgraded or downgraded based on a review of the URL web site by an administrator or via an automatic content screening process”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Chakrabarti into the invention of Hamilton since both inventions were available and the combination would provide the user with more desirable results in searching for information.
♦As per claims 34, 43, 49,
“blocking the received user search query string as a result of determining that the character substring does not exactly match the plurality of listings in the in-string white list” See paragraphs 0061, 0069, 0070 of Hamilton [“If a request string corresponds to a string found in a white list 48, then the content request is allowed. If a request string corresponds to a string found in a black list 50, then the content request is denied”].
♦As per claims 35, 44, 50,
“determining whether additional user search query strings are to be processed when the character substring does not exactly match the plurality of listings in the in- string white list” See Fig. 1C, paragraphs 0069 – 0070, 0079, 0082 of Hamilton (new query is received and determine if the request can be override).
♦As per claims 36, 45, 51,
“comparing the received user search query string against each of a plurality of restricted-content listings in an alternate list; and marking the received user search query string as potentially blocked if the received user search query string is determined to match at least one of the plurality of restricted-content listings in the alternate list” See paragraphs 0069 – 0070, 0079, 0082, 0096, 0142 of Hamilton (override list); also see Fig. 8A-B and associated texts of Chakrabarti (gray list).
♦As per claims 37, 46, 52,
“identifying a corresponding time stamp of the received user search query string; determining whether the corresponding time stamp is within a threshold time period; and upon determining that the corresponding time stamp falls outside of the threshold time period, blocking the received user search query string” See paragraph 0038, 0042, 0081, 0122 of Hamilton wherein content filtering based on rules and subscriber sessions.
♦As per claims 38, 47,
“determining a total number of restricted-content Uniform Resource Locators (URLs) clicked in response to the received user search query string; determining whether the total number of restricted-content URLs exceeds a threshold value; and upon determining that the total number of restricted content URLs exceeds the threshold value, marking the received user search query string as a restricted content listing” See paragraph 0122 of Hamilton for threshold.
♦As per claim 39,
“overriding the in-string black list to allow a character substring listing included within the in-string black list to be included in the in-string white list” See paragraphs 0069 – 0070, 0079, 0082, 0096, 0142 of Hamilton (override list).
♦As per claim 40,
“expanding the in-string white list to include listings for search queries and clicked URLs related to at least one of finance or banking” See paragraph 0084 of Hamilton [legitimate business site list 83].
♦As per claim 41,
“wherein the in-string black list includes listings associated with one or more of: a parental control set by a user, a user authorization level, a fee or subscription based access level, a geographic area or time zone restriction, and a client device and connection status restriction” See paragraph 0038, 0043 of Hamilton, [“white lists and black lists include dimensions for allowing or denying requests on the basis of the identity of an operator, a subscriber group, or an individual subscriber” ].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161